DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s arguments, see amendment and remarks, filed July 16, 2021, with respect to objection of the specification have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 
Applicant’s arguments, see amendment and remarks, filed July 16, 2021, with respect to claim objections have been fully considered and are persuasive in-part.  The claim objections have been withdrawn in-part.  Claim 1 remains objected to because the reference numeral “100” does not contain parenthesis.  Objection is maintained herein below. 
Applicant’s arguments, see amendment and remarks, filed July 16, 2021, with respect to rejection of claims 1-12 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 1-12 under 35 U.S.C. 112(b) has been withdrawn. 
Applicant’s arguments, see amendment and remarks, filed July 16, 2021, with respect to rejection of claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Huebner U.S. patent no. 5,263,988 have been fully considered and are persuasive. The rejection of claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Huebner has been withdrawn.
Applicant's arguments filed July 16, 2021 with respect to rejection of the features of amended claim 1 under 35 U.S.C. 103 as being unpatentable over Huebner have been fully considered but they are not persuasive.
Applicant argues that prior art to Huebner specifically teaches the concave component provides a coverage of 250 degrees of the spherical head based on geometric measuring and analysis of figure 4 of the prior art document.  However, proportions of features in a drawing are not evidence of actual proportions when drawings are not to scale (MPEP 2125 II).  When the reference does not disclose that the drawings are to scale and is silent as to dimensions, arguments based on measurement of the drawing features are of little value. See Hockerson-Halberstadt, Inc. v. Avia Group Int’l, 222 F.3d 951, 956, 55 USPQ2d 1487, 1491 (Fed. Cir. 2000) (The disclosure gave no indication that the drawings were drawn to scale. "[I]t is well established that patent drawings do not define the precise proportions of the elements and may not be relied on to show particular sizes if the specification is completely silent on the issue.").  
Moreover, Applicant argues and/or suggests that the prior art does not expressly state selection of a range of coverage of the concave component of about 180 to 200 degrees for his same solution of selecting the coverage for the purpose of “providing a greater resistance to luxation while maintaining an adequate range of impingement free movement”.  However, based on the evidence provided below, the claimed range is suggested by the prior art, wherein the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Claim Objections
The claims are objected to because they include reference characters which are not enclosed within parentheses.  Specifically, claim 1 contains reference numeral “100” in line 6 around which there is no parenthesis.  Moreover how is the “bone anchor” (lines 5-6 of claim 1) and “spherical head” (line 9 of claim 1) both referred to as reference numeral 100?  It appears “spherical head” (head of claim) should be reference numeral 200 (line 5 of claim 1).
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh U.S. patent no. 4,883,490.
Regarding claim 1, Oh discloses a joint (11) implant fully capable of use as a ‘joint prosthesis of a reverse type’ (intended use recitation of which the disclosed implant is fully capable, also dependent on size, age, sex, species, etc. of patient), comprising: (i) a concave component (13, including 29) adapted so as to be fully capable of attachment ‘to a proximal humerus’ (intended use recitation of which the disclosed implant is fully capable), and (ii) a convex component (19) comprising a spherical head (21) and a bone anchor (disclosed femoral 
Regarding claim 3, Oh discloses the concave component (13, including 29) has a body (29) made from a biocompatible polymer (e.g., see at least col. 3, lines 33-35).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Huebner U.S. patent no. 5,263,988 in view of Hume et al. U.S. publication no. 2008/0109001 A1 (“Hume”).
Regarding claim 1, Huebner discloses a total joint prosthesis (Figure 3) fully capable for use as a ‘shoulder joint prosthesis of the reverse type’ (intended use recitation of which the disclosed implant is fully capable, also dependent on size, age, sex, species, etc. of patient), comprising: (i) a concave component (5, 9, 10) adapted so as fully capable of attachment ‘to a proximal humerus’ (intended use recitation of which the disclosed implant is fully capable), and (ii) a convex component (6) comprising a spherical head (6) and a bone anchor (disclosed femoral shaft- see figure 3) adapted so as to be fully capable of attachment ‘to a scapula’ 
While it is agreed upon that trends depicted at least in figure 4 of Huebner clearly suggests a concave component (5, 9, 10) coverage range about the spherical head (6) of greater than 180 degrees, Huebner is silent regarding a precise range over which the concave coverage extends over the spherical head.  As stated in the previous office action, selection of the range of coverage of the concave component with respect to the spherical head about which it articulates is a result effective variables that dictates the degree of rotation the components may articulate with respect to one another.  This fact in the art is evidenced by prior art to Bateman et al. U.S. patent no. 5,879,404, which expressly states, “The shape of the bearing surface into which the ball head is received affects the degree of movement available after implantation of the joint” (see at least col. 1, lines 44-47).  Also note at least In re Aller, 105 USPQ 233 and MPEP 2144.04 for legal precedent.
Additionally and/or alternatively, in the same field of endeavor, namely ball and socket joint prosthesis, Hume teaches a concave bearing cavity extending beyond 180 degrees in order to provide a selectable restraint level between the bearing and spherical head as a matter of design choice (e.g., see at least paragraphs [0009], [0024], and claims 1 and 18, etc.). 
Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to try forming the coverage of the concave component about the spherical from about 180 degrees to about 200 degrees of the spherical head, since it is a value recognized in the art as a result effective variable optimizable within the level of one of ordinary skill in the art at the time of the invention such that the selection 
Regarding claim 3, as described supra, Huebner discloses the concave component (5, 9, 10) has a body (i.e., portions 9 and 10 thereof) made from a biocompatible polymer (e.g., see at least col. 3, line 51, claim 4, etc.).

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Huebner U.S. patent no. 5,263,988 in view of Hume et al. U.S. publication no. 2008/0109001 A1 (“Hume”), as applied above, and further in view of Shavit U.S. publication no. 2015/0073560 A1.
Regarding claim 4, as described supra, Huebner in view of Hume teaches the invention substantially as claimed. Huebner, as applied in the invention of Huebner in view of Hume above, further discloses the concave component (5, 9, 10) is provided with a ring (i.e., portion 9 thereof) made from a polymer (e.g., see at least col. 3, line 51, claim 4, etc.).
Huebner is silent regarding the polymer is a reinforced polymer or specifically a reinforced PEEK substantially as claimed.
In the same field of endeavor, namely ball and socket implant prosthesis, Shavit teaches selecting reinforced PEEK as a bearing material is an obvious matter of design choice (e.g., see at least paragraphs [0034], [0036], [0038], [0042], etc.).
Moreover, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to try using the reinforced PEEK as the biocompatible polymer of Huebner in view of Hume in view of the teachings of Shavit in order to select a known suitable biocompatible material based on the suitability of said material for its intended use as the bearing ring of Huebner with predictable results and a reasonable expectation of success.
Regarding claim 14, as described supra, Huebner in view of Hume teaches the invention substantially as claimed. Huebner in view of Hume further teaches the concave component (5, 9, 10 of Huebner) has a body (i.e., portions 9 and 10 thereof of Huebner) made from a biocompatible polymer (e.g., see at least col. 3, line 51, claim 4, etc. of Huebner).
Huebner is silent regarding the biocompatible polymer is PEEK substantially as claimed.
In the same field of endeavor, namely ball and socket implant prosthesis, Shavit teaches selecting PEEK as a bearing material is an obvious matter of design choice (e.g., see at least paragraphs [0034], [0036], [0038], [0042], etc.).
Moreover, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to use PEEK as the biocompatible polymer of Huebner in view of the teachings of Shavit in order to select a known suitable biocompatible material for as known to be suitable for the bearing component as an obvious matter of design choice with predictable results and a reasonable expectation of success.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Huebner U.S. patent no. 5,263,988 in view of Hume et al. U.S. publication no. 2008/0109001 A1 (“Hume”), as applied above, and further in view of Bucciotti et al. U.S. publication no. 2012/0213911 A1 (“Bucciotti”).

Alternatively, Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Oh U.S. patent no. 4,883,490, as applied above, in view of Bucciotti et al. U.S. publication no. 2012/0213911 A1 (“Bucciotti”).
Regarding claims 5 and 15, as described supra, Huebner in view of Hume or Oh teaches the invention substantially as claimed. 
Huebner in view of Hume or Oh is silent regarding the backside (in particular outer convex surface of 5) of the concave component (5, 9, 10) is at least partially coated with a porous layer, in particular a porous metal and/or ceramic material layer substantially as claimed.
In the same field of endeavor, namely ball and socket bone implants, Bucciotti  teaches a backside of a concave component is at least partially coated with a porous layer (52), in particular a porous metal layer (e.g., paragraphs [0046]-[0050], etc.), for example titanium (e.g., see at least paragraphs [0042], [0046]-[0050], etc.) and/or ceramic material, for example, hydroxyapatite (e.g., see at least paragraphs [0042], [0051]-[0052], etc.). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to try including a porous outer layer on the backside of the concave component in the invention of Huebner in view of Hume or Oh, as taught and/or suggested by Bucciotti, in order to enhance bone ingrowth and incorporation of the implant into bone with predictable results and a reasonable expectation of success.

Claims 7-9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Huebner U.S. patent no. 5,263,988 in view of Hume et al. U.S. publication no. 2008/0109001 A1 (“Hume”), as applied above, and further in view of Grappiolo et al. U.S. publication no. 2009/0076619 A1 (“Grappiolo”).

Alternatively, claims 7-9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Oh U.S. patent no. 4,883,490, as applied above, in view of Grappiolo et al. U.S. publication no. 2009/0076619 A1 (“Grappiolo”).
Regarding claims 7-9 and 19, as described supra, Huebner in view of Hume or Oh teaches the invention substantially as claimed.
Huebner in view of Hume or Oh is silent regarding features of the bone anchor substantially as claimed.
In the same field of endeavor, namely ball and socket joint implants, Grappiolo teaches a bone anchor (11) is formed as a screw (that is, with external thread 17; figure 1a; paragraph [0036], etc.) comprising a body (figure 1a), with threads (17), wherein the body (figure 1a comprises a neck (13) on its distal end adapted for attachment to a spherical head (figure 1a), wherein the body (figure 1a) is a cylindrical tubular (i.e., tubular because of including hollow opening 33 therein) with hollow core (33) and wherein the neck (13) is a conical neck (paragraph [0018] and claim 49), wherein the tubular body (figure 1a) comprises a plurality of holes (26; figure 8), included at locations around the circumference of the body (e.g., see at least figures 6 and 8; paragraphs [0042] and [0055]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to try substituting the bone anchor of Huebner in view of Hume or Oh for the bone anchor of Grappiolo in order to use a neck sparing anchor that is as simple and secure as possible (e.g., .  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Huebner U.S. patent no. 5,263,988 in view of Hume et al. U.S. publication no. 2008/0109001 A1 (“Hume”) in view of Grappiolo et al. U.S. publication no. 2009/0076619 A1 (“Grappiolo”), as applied above, and further in view of Dreyfuss U.S. publication no. 2008/0306601 A1.

Alternatively, claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Oh U.S. patent no. 4,883,490 in view of Grappiolo et al. U.S. publication no. 2009/0076619 A1 (“Grappiolo”), as applied above, and further in view of Dreyfuss U.S. publication no. 2008/0306601 A1.
Regarding claim 10, as described supra, Huebner in view of Hume in view of Grappiolo or Oh in view of Grappiolo teaches a bone implant with a neck sparing anchor member substantially as claimed. However, Huebner in view of Hume in view of Grappiolo or Oh in view of Grappiolo is silent regarding the bone anchor body is provided with a recess at an end of the neck for attachment to the spherical head, wherein the recess is a screwdriver recess substantially as claimed.
In the same field of endeavor, namely bone implants, Dreyfuss teaches a secure connection between a head (4) and anchor member (2) includes a cannulation extending the entire length of the tubular anchor member such that the bone anchor body is provided with a recess at an end thereof for attachment to the head, wherein the recess is a screwdriver recess for screw 1 to be inserted there-through for connection of the head (4) and anchor (2) members (e.g., see at least figure 2).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to try forming the cannulation of the tubular body of Huebner in view of Hume in view of Grappiolo or Oh in view of Grappiolo as extending through the neck thereof such that the anchor body is included with a recess in an end of the neck such that a screw may be used to tightly secure the head to the anchor member for enhanced attachment there-between, as taught and/or suggested by Dreyfuss, with predictable results and a reasonable expectation of success.

Claims 6, 11 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Huebner U.S. patent no. 5,263,988 in view of Hume et al. U.S. publication no. 2008/0109001 A1 (“Hume”) A1, as applied above, and further in view of Hayashi et al. U.S. patent no. 5,314,488 (“Hayashi”).

Alternatively, Claims 6, 11 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Oh U.S. patent no. 4,883,490, as applied above, in view of Hayashi et al. U.S. patent no. 5,314,488 (“Hayashi”).
Regarding claims 6 and 16, as described supra, Huebner in view of Hume or Oh the invention substantially as claimed. Huebner expressly states that the inventions such as the one described by Huebner typically include a metallic head (e.g., see at least col. 1, line 25); however, Huebner in view of Hume or Oh is silent regarding the material from which the spherical head (6) is formed substantially as claimed.
In the same field of endeavor, namely ball and socket bone implants, Hayashi teaches a spherical head made of a metal, for example, from a metal alloy such as cobalt chromium or 
Moreover, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to try forming the material of the head of Huebner in view of Hume or Oh from a metal alloy, as taught and/or suggested by Hayashi, in order to select a known material on the basis of suitability for its biocompatibility and known features of articulation with polymer bearings with predictable results and a reasonable expectation of success.
Regarding claims 11 and 17, as described supra, Huebner in view of Hume or Oh teaches the invention substantially as claimed.
Huebner in view of Hume or Oh is silent regarding the material of the bone anchor substantially as claimed.
In the same field of endeavor, namely ball and socket implants, Hayashi teaches a bone anchor (stem) may be made from metal, for example, titanium or a titanium alloy (e.g., see at least col. 1, lines 22-26, etc.).
Moreover, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to try forming the material of the bone anchor of Huebner in .

Claims 11, 12, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Huebner U.S. patent no. 5,263,988 in view of Hume et al. U.S. publication no. 2008/0109001 A1 (“Hume”), as applied above, and further in view of Minevski et al. U.S. publication no. 2004/0053199 A1 (“Minevski”).

Claims 11, 12, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Oh U.S. patent no. 4,883,490, as applied above, in view of Minevski et al. U.S. publication no. 2004/0053199 A1 (“Minevski”).
Regarding claims 11, 12, 17 and 18, as described supra, Huebner in view of Hume or Oh teaches the invention substantially as claimed.
Huebner in view of Hume or Oh is silent regarding the bone anchor is formed of metal, including a titanium or a titanium alloy and further is at least partially coated with a  porous layer, in particular a porous layer of metal and/or ceramic material substantially as claimed.
In the same field of endeavor, including bone anchors, Minevski teaches a bone anchor is formed of metal, for example, from titanium or a titanium alloy and further is at least partially coated with a porous layer, in particular a porous layer of metal, for example, titanium and/or ceramic material, for example, hydroxyapatite (e.g., see at least paragraphs [0014], [0028] and [0048], etc.). 
Moreover, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to try forming the anchoring portion of the implant of Huebner in view of Hume or Oh with the known suitable anchoring materials, as taught by Minevski, in order to select a known suitable material as an obvious matter or design choice with predictable results and a reasonable expectation of success.

Claim 14 rejected under 35 U.S.C. 103 as being unpatentable over Oh U.S. patent no. 4,883,490, as applied above, in view of Shavit U.S. publication no. 2015/0073560 A1.
Regarding claim 14, as described supra, Oh discloses the invention substantially as claimed.  
Oh is silent regarding the biocompatible polymer is PEEK substantially as claimed.
In the same field of endeavor, namely ball and socket implant prosthesis, Shavit teaches selecting PEEK as a bearing material is an obvious matter of design choice (e.g., see at least paragraphs [0034], [0036], [0038], [0042], etc.).
Moreover, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to use PEEK as the biocompatible polymer of Oh in view of the teachings of Shavit in order to select a known suitable biocompatible material for as known .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant’s specification describes Applicant’s inventive concept as including features and effects of the cup shape of figures 2, etc. of the filed disclosure as being implanted in the proximal end of the humerus.  However, such features are known in the prior art. For example, see at least Schwyzer U.S. publication no. 2009/0306782 A1, among other possible examples.
Skorecki et al. U.S. patent no. 3,815,157 anticipates at least independent claim 1 for the reasons described in the restriction requirement mailed October 23, 2020.
Komistek U.S. publication no. 2013/0304225 A1 discloses a concave component that surrounds a spherical component at greater than 180 degrees (e.g., see at least figure 37 and paragraphs [0030] and [0114]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA LYNN WATKINS whose telephone number is (571)270-1456.  The examiner can normally be reached on Mon. 4-9pm; Tues. 4-9pm; Thurs. 12-2pm, 4-8pm; Fri. 4-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCIA L WATKINS/Primary Examiner, Art Unit 3774